PER CURIAM.
A libel and cross-libel were filed in the District Court. These together constitute but one cause. The District Judge directed that the cross-libel be dismissed and that the original libelant recover some $4,000 against the cross-libelant. Instead of entering one decree, as the proper practice is, separate decrees were entered, and the cross-libelant appealed from, each. The two claims were tried together in the District Court as one cause. But one record was printed on appeal and but one argument had in this court. The appellant having succeeded very substantially in this court, viz., having reversed the decree against it, waa given a full bill of costs, and we still think it was entitled thereto.